United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1573
Issued: December 28, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 12, 2017 appellant filed a timely appeal from a January 17, 2017 decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1
The Board notes that following the January 17, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective December 14, 2014, because appellant elected to receive disability
benefits from the Department of Veterans Affairs (DVA).
FACTUAL HISTORY
On August 5, 2002 appellant, then a 39-year-old retired acting city carrier, filed a traumatic
injury claim (Form CA-1) alleging that he sustained bilateral conditions of the lower extremities
as a result of duties of his federal employment including standing, walking, carrying, and
delivering mail.3 He noted that he first became aware of his condition on June 1, 1982 during his
time with the United States Marine Corps, and of its relationship to his federal employment on
January 1, 1998.
By decision dated December 2, 2004, OWCP accepted appellant’s claim for aggravation
of bilateral pes planus, aggravation of bilateral ankle degenerative arthritis, and aggravation of left
knee degenerative arthritis.
By letter dated February 24, 2005, OWCP requested information from the DVA as to
whether appellant was receiving disability benefits based on his military or naval service.
On March 31, 2005 the DVA responded, confirming that appellant was in receipt of
disability benefits from the DVA, but that no increase in his benefits had been made as a result of
an on-the-job injury.
By letter dated June 22, 2005, appellant elected FECA benefits in lieu of federal retirement
benefits.

3
By decision dated November 7, 2002, OWCP denied appellant’s claim finding that his claim was untimely filed.
By decision dated May 2, 2003, an OWCP hearing representative found that OWCP’s November 7, 2002 decision
was premature, as appellant alleged that he had worked at the employing establishment until June 1999. The hearing
representative remanded the case for further development as to appellant’s last date of employment to be followed by
a de novo decision. By decision dated July 7, 2003, OWCP again denied appellant’s claim, finding that it was untimely
filed. It noted that it received a leave analysis document from the week of May 14, 1999 as the last week he was
exposed to employment factors, and that he submitted his claim on August 2, 2002. By decision dated October 15,
2004, an OWCP hearing representative vacated the July 7, 2003 decision, finding that OWCP had failed to properly
develop the claim, as appellant alleged that evidence under File No. xxxxxx503 would show that he provided timely
notification of the injury under the current claim, File No. xxxxxx065.

2

On September 9, 2005 the DVA noted that appellant was in receipt of disability benefits.
It indicated that appellant’s monthly benefits had increased as a result of an on-the-job injury
effective December 1, 2004.4
By letter dated October 4, 2005, OWCP outlined appellant’s entitlement to wage-loss
compensation under his claim. The letter explained that appellant needed to report compensation
benefits from any federal agency to OWCP.
A review of OWCP’s payments to appellant reveals that he was first paid $2,475.10 on
October 7, 2005, for the period September 1 through October 1, 2005. He received additional
payments on October 14, 2005 of $54,250.01 for the period June 15, 1999 through June 15, 2002;
$33,580.42 for the period June 15, 1999 through June 15, 2002; and $99,830.75 for the period
June 16, 2002 through August 31, 2005. Appellant’s first payment on the periodic rolls was paid
on October 29, 2005 for the period October 2 through 29, 2005, and his last payment on the
periodic rolls was paid on December 13, 2014 for the period November 16 through
December 13, 2014.
On December 9 and 12, 2005 the DVA noted that appellant was in receipt of disability
benefits. It checked a box indicating that no increase had been made in appellant’s monthly
benefits as a result of an on-the-job injury, but on the December 9, 2005 correspondence it noted
that he had received a cost-of-living adjustment.
On May 17, 2006 OWCP accepted the additional condition of bilateral plantar
fibromatosis.
By letter dated August 31, 2011, OWCP notified the DVA that it had been advised that
appellant was receiving benefits under FECA, while simultaneously receiving disability benefits
from the DVA. It requested that the DVA verify whether appellant was currently receiving DVA
disability benefits, the nature of the disabilities, and changes in appellant’s monthly benefits
subsequent to January 1, 1998.
The DVA responded on September 7, 2011. Attached to its letter confirming receipt of
OWCP’s request for records, the DVA attached a rating decision dated March 3, 2000, in which it
had increased appellant’s percentage of disability for his bilateral pes planus from 30 to 50 percent;
left knee arthritis for 10 percent; pain disorder for 50 percent; and individual unemployability. The
rating decision noted that appellant’s last date of work with the employing establishment was
May 13, 1999 and that he was unable to perform his duties due to the disabilities. It noted that a
service connection for his left knee arthritis had been established as related to his disability of pes
planus. An official from the DVA confirmed that appellant was receiving disability benefits since
1995 and that payments had not been discontinued. The official checked a box noting that

4

The Board notes that while the DVA did not check a box indicating that an increase had been made in appellant’s
monthly benefits as a result of an on-the-job injury, the DVA did indicate the amount and effective date of a monthly
increase in the next question, which was to be provided only if appellant’s monthly benefits had increased as a result
of an on-the-job injury.

3

appellant’s disability benefits had increased since the initial rating for his feet, ankles, and knees,
but it did not indicate that the increase was due to an on-the-job injury.
By letter dated September 21, 2011, OWCP advised appellant that FECA prohibits dual
benefits for accepted employment-related injuries, noting that an increase in a veteran’s serviceconnected disability brought about by an injury sustained while in federal civilian employment is
considered a dual payment when the veteran is also receiving workers’ compensation benefits. It
noted that appellant received a disability rating from the DVA for his feet and knees, which were
increased subsequent to his employment with the employing establishment. OWCP requested that
appellant make an election of benefits within 30 days, as an overpayment continued to grow.
By letter dated September 14, 2011, the DVA clarified that appellant’s initial rating was
issued on September 1, 1995 and that his most recent rating was on March 3, 2000.5 By letter
dated May 22, 2012, a DVA official confirmed that appellant was still in receipt of DVA disability
benefits, amounting to $3,037.00 per month, effective December 2011. The DVA official noted
that no increase had been made due to an on-the-job injury.
In a Form CA-1032 dated June 5, 2012, appellant stated that he received disability benefits
from the DVA due to being permanently and totally unemployable.
By letter dated October 4, 2012, OWCP again advised appellant that FECA prohibits dual
benefits for accepted employment-related injuries, noting that an increase in a veteran’s serviceconnected disability brought about by an injury sustained while in federal civilian employment is
considered a dual payment when the veteran is also receiving workers’ compensation wage-loss
benefits. It noted that appellant received a DVA disability rating for his bilateral pes planus, left
knee arthritis, and bilateral ankle arthritis prior to his injury of January 1, 1998, and that his
disability rating with the DVA was increased on May 25, 1999 to reflect additional impairment
due to his work-related injury. OWCP again requested appellant make an election of benefits
within 30 days, and that an overpayment continued to grow. It advised him that failure to make
the required election within 30 days would be considered an election of benefits from the DVA.
By letter dated October 10, 2012, appellant stated that OWCP incorrectly determined that
his disability had increased due to additional impairment related to his accepted work-related
injury. He noted that he was granted individual unemployability in June 1999, and that as it was
a service-connected disability, the prohibition on dual benefits did not apply. In an undated letter
received on October 30, 2012, appellant stated that he had not received wage-loss benefits until
2003. He noted that he was employed full-time during the period referenced in OWCP’s letter,
and that wage loss was paid retroactively to June 1999 after he retired. Appellant requested a
review of the written record by or a hearing before an OWCP hearing representative.

5

Prior letters also documented ratings of impairment from the DVA. A letter dated July 24, 1995 from the DVA
determined that appellant had zero percent disability rating for bilateral pes planus. A letter dated January 23, 1997
from the DVA determined that appellant had 10 percent disability for his bilateral pes planus, and outlined his monthly
compensation. A letter dated August 4, 1998 from the DVA determined that appellant had 30 percent disability for
his bilateral pes planus and 10 percent disability for left ankle synovitis status post ligament repair, and outlined his
monthly compensation.

4

By letter dated October 30, 2014, OWCP again advised appellant that FECA prohibits dual
benefits for accepted employment-related injuries, noting that an increase in a veteran’s serviceconnected disability brought about by an injury sustained while in federal civilian employment is
considered a dual payment when the veteran is also receiving workers’ compensation wage-loss
benefits. It noted that he had received a DVA disability rating for his bilateral pes planus, bilateral
arthritis of the knees, and bilateral arthritis of the ankles, prior to his work-related injury of
January 1, 1998. OWCP stated that these were the same conditions which were accepted as
aggravated by duties of his federal employment. It noted that his percentage of disability with the
DVA was increased on March 3, 2000 retroactive to May 25, 1999 to reflect additional impairment
caused by the work-related injury, and that during the same time period, he received wage-loss
benefits from OWCP. OWCP again requested appellant make an election of benefits within 30
days, and that an overpayment continued to grow. It advised him that failure to make the required
election within 30 days would be considered an election of benefits from the DVA.
By decision dated December 8, 2014, OWCP terminated appellant’s wage-loss
compensation, effective December 14, 2014.6 It noted that he had stopped working on May 14,
1999 and retired as of November 8, 1999. OWCP found that appellant had been afforded multiple
opportunities to make an election of benefits, with the latest notification dated October 30, 2014,
but that he had not responded to OWCP notifications. As such, it found that appellant had elected
DVA benefits, but that his claim remained open for medical benefits under FECA.
On December 22, 2014 appellant requested reconsideration of the December 8, 2014
termination decision. On January 9, 2015 he requested a telephonic hearing before an OWCP
hearing representative. The hearing was held on July 16, 2015.
By decision dated September 21, 2015, the hearing representative affirmed OWCP’s
December 8, 2014 decision. She found that OWCP’s termination of his benefits effective
December 14, 2014 was proper, as appellant had not provided evidence that he was not in receipt
of FECA and DVA benefits concurrently, that there was no evidence that the benefits were not for
the same conditions, and as appellant had testified that he had not requested discontinuation of his
DVA benefits.
On October 29, 2015 appellant requested reconsideration. He argued that OWCP had been
using an incorrect date of injury for his claim, that the DVA had advised OWCP on February 24,
2005 that there had been no increase in DVA benefits as a result of his on-the-job injury, and that
his increase to 50 percent disability for his feet was the result of a failed DVA surgery. Appellant
further argued that he had not sustained an injury in the course of his employment, but rather an
aggravation of an injury dated to 1982. He noted that the DVA disability determination of
March 3, 2000 did not mention duties of his federal employment causing the increase in disability
for his conditions. Appellant argued that the issue of receipt of dual benefits had already been
resolved in his favor in 2004 or 2005. He noted that he was not at fault for receiving OWCP
benefits, and that he had not received any OWCP benefits until 2005 or later.

6

The notice of decision dated December 8, 2014 later lists the effective date of termination as November 16, 2014.
OWCP issued a corrected notice of decision on December 10, 2014, correcting this inconsistency and listing the
effective date of termination as December 14, 2014.

5

Appellant again requested reconsideration of OWCP’s September 21, 2015 decision on
October 17, 2016.
In support of reconsideration appellant submitted the first page of a letter dated
November 16, 2005, in which the employing establishment noted that OWCP had recently paid
appellant retroactively to June 15, 1999, which totaled over $187,000.00, and thereafter placed
him on the periodic rolls. It stated that appellant had received dual benefits from the DVA and
OWCP for the same conditions, as appellant had indicated that when he was first employed at the
employing establishment, his DVA disability was 0 percent, and that by the time he had retired, it
was 100 percent, due to walking.
By decision dated January 17, 2017, OWCP reviewed the merits of appellant’s claim, but
denied modification of its September 21, 2015 decision. It noted that his disagreement with the
date of disability was not relevant to his receipt of dual benefits. OWCP stated that it had not
ignored a DVA determination that appellant’s benefits had not increased due to his injury. It
further noted that his DVA benefits had increased dramatically after his injury at work.
LEGAL PRECEDENT
FECA provides that the United States shall pay compensation for the disability of an
employee resulting from personal injury sustained while in the performance of duty. While an
employee is receiving such compensation, however, he or she may not receive salary, pay, or
remuneration of any type from the United States, except in return for service actually performed
or for certain payments related to service in the armed forces.7 The latter includes benefits
administered by the DVA, unless such benefits are payable for the same injury being compensated
for under FECA.8 The prohibition against dual payment of FECA and veterans benefits extends
to cases in which: (1) the disability or death of an employee resulted from an injury sustained
while in federal civilian employment and the DVA held that the same disability or death was
caused by military service; or (2) an increase in a veteran’s service-connected disability award was
brought about by an injury sustained while in federal civilian employment.9 An election between
these benefits is required under both scenarios.10
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation, effective December 14, 2014, because he elected to receive disability benefits from
the DVA.

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.8b (December 1997). See
J.C., Docket No. 16-1217 (issued October 11, 2017).
8

5 U.S.C. §§ 8102(a), 8116(a). See also S.G., Docket No. 12-0779 (issued September 17, 2012).

9

Supra note 5.

10

See id. at Chapter 2.1000.8a(5).

6

In a March 3, 2000 rating decision, the DVA increased appellant’s percentage of disability
for his bilateral pes planus from 30 to 50 percent; left knee arthritis for 10 percent; pain disorder
for 50 percent; and found individual unemployability. The rating decision noted that appellant’s
last date of work with the employing establishment was May 13, 1999 and that he was unable to
perform his duties due to the disabilities. It indicated that a service connection for his left knee
arthritis had been established as related to his disability of pes planus. An official from the DVA
confirmed that appellant had received disability benefits since 1995 and that payments had not
been discontinued. The official further noted that appellant’s disability benefits had increased
since the initial rating for his feet, ankles, and knees.
The Board finds that the evidence of record supports that appellant was provided a rating
from the DVA, that he had received monthly benefits, that the benefits had been increased since
they were first awarded, and that the payments have not been discontinued.
In Louis Teplitsky, the Board found that appellant was required to make an election of
benefits between DVA benefits and FECA benefits.11 The Board held that a claimant was required
to make an election between FECA and DVA benefits because both benefits were payable for the
same injury.
Herein, appellant’s accepted aggravation of his preexisting service-related lower extremity
conditions by OWCP constituted the same injury as had been accepted for DVA disability benefits.
Like Teplitsky, appellant’s accepted condition is an aggravation of a service-connected condition.
The accepted conditions under FECA are aggravations of conditions accepted by DVA. The DVA
noted in its September 9, 2005 letter that appellant’s DVA disability rating had increased as a result
of on-the-job activities. While the DVA did not check the box in relation to this question, it did
fill out the next field regarding the amount and effective date of the increase, which was only to
be filled out if the answer to the previous question was that his disability rating had increased as a
result of on-the-job activities. Filling out this field indicated that the increase in appellant’s DVA
disability compensation was due to an on-the-job injury. As such, the Board finds that DVA
determined that an increase in appellant’s service-connected disability award was brought about
by an injury, namely aggravation of his lower extremity conditions, sustained while in federal
civilian employment
OWCP sent appellant several notices regarding his responsibility to make an election
between the receipt of DVA or FECA benefits. In these notices, it informed him that, if he did not
submit an election of benefits within 30 days, it would assume that he had elected DVA benefits
in lieu of FECA benefits as receipt of both was a prohibited dual benefit.12 As appellant did not
respond, OWCP properly determined that he made an election for receipt of DVA benefits.
As such, the Board finds that the hearing representative’s decision13 of September 21, 2015
properly found that appellant had elected to receive DVA benefits in lieu of FECA compensation
11

22 ECAB 142 (1971).

12

R.P., Docket No. 13-1415 (issued December 13, 2013).

13
The Board notes that at the July 16, 2015 hearing, appellant indicated that he wanted to continue to receive his
DVA benefits.

7

benefits. OWCP therefore has met its burden of proof to terminate appellant’s FECA wage-loss
compensation, effective December 14, 2014.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation, effective December 14, 2014, because appellant elected to receive disability
benefits from the DVA.
ORDER
IT IS HEREBY ORDERED THAT the January 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

